Citation Nr: 0626478	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether the overpayment of the Department of Veterans 
Affairs (VA) disability compensation benefits in the amount 
of $8,865.24 was properly created?

2.  Entitlement to a waiver of recovery of the overpayment of 
VA compensation benefits in the amount of $8,865.24.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to August 
1984. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  A May 1985 rating decision granted the veteran VA 
disability compensation benefits.  The award letter included 
documents informing the veteran that VA would reduce his VA 
benefits if the veteran was incarcerated for more than 60 
days.

2.  In August 2002 the RO reduced compensation payments for 
the period from June 24, 1996 to October 16, 1996 and from 
August 8, 2000, resulting in the current overpayment of 
$8,865.24.

3.  The veteran was at fault in the creation of the 
indebtedness through failure to promptly report his 
incarceration beyond 60 days for a felony, and failure to 
report a prompt change in address to the penal institution to 
which he was assigned.

4.  The VA was not at fault in the creation of the 
indebtedness.

5.  The veteran's receipt of an overpayment of VA 
compensation benefits constitutes an unjust enrichment to the 
extent of the overpayment and the veteran's income is shown 
to be sufficient to permit repayment of the overpayment 
without resulting in excessive financial difficulty and 
without compromising his ability to provide himself with the 
basic necessities of life.



CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the 
calculated amount of $8,865.24 was properly created.  38 
C.F.R. § 3.665 (2005).

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $8,865.24 would not violate the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision,  
the claimant must be provided notice consistent with 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform  the claimant about the information and 
evidence not of record  that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek  to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request  or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West  
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).   
VCAA applies because the regulations governing the propriety 
of the debt are covered by VCAA.  Although the RO did not 
provide a timely duty-to-assist letter to the veteran prior 
to the unfavorable rating decision, the RO cured this by 
sending a July 2002 letter.  

The notice letter informed the veteran that he could submit 
any additional information and that the VA was obtaining 
information from the administrator of the prison/jail.  In 
addition, the veteran was informed as to the pertinent laws 
and regulations relating to veterans in receipt of 
compensation incarcerated due to a felony conviction.   The 
veteran was also notified that he could have a personal 
hearing,  The Board finds that the veteran was provided with  
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  The duty to 
notify the veteran was satisfied under the circumstances of  
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for  
the benefit sought, unless no reasonable possibility exists  
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).   
In the present case, the evidence includes written statements 
from the veteran.  The veteran has not  identified any 
additional evidence to obtain before  proceeding to a 
decision in this case.

In light of the foregoing, the Board is satisfied that all  
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issue of the propriety 
of the creation of an overpayment in the amount of $8865.24 
to comply with the duty to assist.  
38 U.S.C.A. §§  5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

VCAA does not apply to the matter involving the validity of a 
properly created overpayment.  See Barger v. Principi, 16  
Vet. App. 132, 138 (2002). 

Creation of the Debt/Overpayment

The veteran essentially contends that he timely informed VA 
that he was incarcerated on two occasions.  First, he claims 
he mailed a letter to the RO informing him of the 
incarceration.  Next, the veteran states that he sent a 
friend to the RO to inquire about a reduction of benefits and 
apportioning benefits to his daughter. 

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled. 38 C.F.R. § 
1.962.

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
payable for a 10 percent disability rating.  38 C.F.R. § 
3.665.  However, an apportionment of some or all of the 
veteran's benefits may be granted to the veteran's spouse, 
child or children and dependent parents on the basis of 
individual need.  38 C.F.R. § 3.665(e).  

Here, the Board finds that the overpayment resulting in debt 
was properly created.  

The veteran was awarded a 40 percent combined disability 
rating in a May 1985 rating decision.  In the attachments to 
his award letter, he was clearly notified that his VA 
benefits would be reduced if he was incarcerated.  
Specifically, when the appellant was notified of his award of 
compensation benefits, VA Form 21-6782 was enclosed. VA Form 
21- 6782 contains information about the right to receive 
compensation benefits. The appellant was advised regarding 
the factors affecting the right to payment. This form clearly 
indicates that VA would discontinue benefits payable to a 
person who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days as a result of a 
felony or misdemeanor conviction. The veteran did not notify 
VA.

The veteran informed the RO of a change of address via mail 
in March 2000.  The veteran, at this time, also changed his 
power of attorney.  In October 2000, the veteran informed the 
RO about the same change in address, and notified the RO that 
he had not received his VA compensation for October.  In 
February 2002 and April 2002, the veteran informed the RO, 
via mail, that he was changing his address, and requested 
that all VA mail and compensation checks be sent to the new 
address.    

In a June 2002 during a field visit to the guardian of the 
veteran's child, it was alleged that the veteran had been 
incarcerated for a few years.  In a July 2002 letter to the 
veteran, the veteran was informed of this report and that the 
VA would need confirmation of the type and date of conviction 
from the administrator of the jail/prison.  In a July 2002 
notice, the veteran was informed that based on the 
information obtained from the Idaho Department of 
Corrections, the VA adjusted benefits from June 24, 1996 to 
October 16, 1996 and again from August 8, 2000.  

The result of incarceration created an overpayment in the 
amount of $8,865.24 for the period from June 24, 1996 to 
October 16, 1996 and from August 8, 2000. 

Under the applicable provisions regarding reductions due to 
incarceration, the overpayment was created validly.  The 
effective dates of the reductions of the veteran's VA 
disability compensation benefits due to the veteran's 
incarceration were from June 24, 1996 to October 16, 1996 and 
from August 8, 2000.  38 C.F.R. 
§ 3.665.  The RO properly adjusted the amount of disability 
compensation benefits payable to the veteran as a result of 
the incarceration in compliance with the law.   

The veteran contends that there should be no overpayment 
because he timely notified the VA as to his incarceration and 
requested that the money be apportioned to his daughter for 
this period.  The Board finds no evidence that the veteran 
attempted to notify the VA of his incarceration.  In March 
2000, October 2000, February 2002, and April 2002 letters to 
the VA, the veteran changed his address twice, but failed to 
inform the veteran that he was incarcerated; moreover, though 
the veteran was incarcerated he indicated that his addresses 
were in Idaho and Pennsylvania.  Though the veteran alleges 
that he sent notification to the VA via mail and that a 
friend went to the RO in order to have benefits apportioned 
to the veteran's daughter, there is no evidence of these 
communications of record.  Additionally, the veteran's 
daughter's benefits never changed, despite his assertions.  
As there is no evidence, other than the veteran's assertions 
that he informed the VA of his incarcerations, the 
preponderance of the evidence shows that the overpayment of 
VA disability compensation benefits in the amount of 
$8,865.24 was properly created.  



Waiver of Overpayment

The next issue for consideration is whether recovery of the 
overpayment at issue in this case should be waived.  A waiver 
of recovery of an overpayment of disability pension benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2005). However, waiver of repayment of 
indebtedness is statutorily precluded if there is any 
indication of fraud, misrepresentation of a material fact, or 
bad faith on the part of the person having an interest in 
obtaining a waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Bad 
faith generally is an unfair or deceptive dealing by one who 
seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  38 C.F.R. § 
1.965(b)(2) (2005).  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits. Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA. 38 C.F.R § 
1.965(a).

In this case, the April 2002 Committee decision did not find 
the existence of fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  Notwithstanding this, 
however, the Board must render an independent determination 
on this issue.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt due to his failure 
to notify VA of his incarceration.  The record shows that 
from May 1985 onwards, the veteran was sent VA letters 
advising the veteran that he had a duty to immediately notify 
VA in writing of any change of address.  Though the veteran 
continually made every effort to inform VA of his changes in 
address in multiple letters, he failed to note in any of 
these communications that he was incarcerated.  In fact, the 
veteran represented that his new addresses were in Idaho and 
Pennsylvania; there is no indication from any of these 
letters that the veteran was residing in a prison.  
Additionally, there is no evidence of the alleged letters or 
communications from the veteran to the RO concerning his 
incarceration of record.  Since the overpayment at issue 
resulted solely from the veteran's failure to notify VA 
promptly of his incarceration, and since he continued to 
receive VA disability benefits to which he knew, or should 
have known, that he was not entitled, there is no basis to 
conclude that his actions did not overwhelmingly contribute 
to the creation of the debt.  However, the Board finds that 
his actions did not reach the level of fraud or 
misrepresentation.  There is a question of whether there was 
bad faith on the part of the veteran in this instance; 
however, the Board agrees with to the Committee decision in 
this instance, and does not find bad faith.

No fault can be attributed to the VA with respect to the 
creation of the debt.

The veteran has asserted that the recovery of the overpayment 
of his VA disability compensation imposes financial hardship 
on him.  However, the question for consideration at this 
point is whether the recovery of the overpayment deprives the 
veteran-debtor of basic necessities and thereby results in 
undue hardship.  See 38 C.F.R. § 1.965(a)(3).  Clearly, as 
noted in the Committee decision, as an inmate of a federal 
prison, the veteran's basic necessities, such as food and 
shelter, are provided to him by the prison system.  The Board 
therefore finds that the withholding of part of the monthly 
compensation to which he is currently entitled does not cause 
him any undue hardship.  Therefore, the veteran's claim of 
financial hardship is without merit.

In addition, the recovery of the overpayment does not defeat 
the purpose for which the veteran's benefits were intended 
(to compensate for the impairment of earning capacity due to 
his service connected disability).  The failure by the 
veteran to make restitution would result in an unfair gain to 
him.  Furthermore, there is no indication in the record that 
the veteran relinquished a valuable right or incurred any 
legal obligation in reliance on his VA benefits.  The Board 
therefore finds that the evidence does not show that the 
veteran incurred a legal obligation or changed his position 
to his detriment in reliance upon the receipt of VA benefits.

Because recovery of the overpayment of disability 
compensation does not result in any undue hardship to the 
veteran and the evidence of record does not show any reason 
why VA should not recover the overpayment, the Board 
concludes that recovery of the overpayment is not against 
equity and good conscience and there is no basis for 
allowance of a waiver in this case.  See 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965.  It is recognized 
that the elements as discussed are not all inclusive; 
however, the veteran has not advanced any other facts which 
would be of any significance in applying the equity and good 
conscience standard. Having considered all of the equities in 
this case, the Board concludes that waiver of recovery of the 
overpayment of disability benefits in the amount of $8,865.24 
is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002).




ORDER

The overpayment of VA disability compensation benefits in the 
amount of $8,865.24 was properly created.

Entitlement to a waiver of recovery of the overpayment of VA 
compensation benefits in the amount of $ 8,865.24 is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


